Herlihy, J.
Appeal by the relator from a judgment of the Chemung County Court, entered on December 27, 1968, which dismissed a writ of habeas corpus after a hearing. It appears from the record that relator was discharged from custody on April 22,1969. Accordingly, the appeal is dismissed as academic, without costs. (People ex rel. Butts v. McMann, 24 N Y 2d 772.) Appeal dismissed, without costs. Gibson, P. J., Herlihy, Staley, Jr., and 'Cooke, JJ., concur in memorandum by Herlihy, J.; Aulisi, J., not voting.